453 F.2d 9
UNITED STATES of America, Plaintiff and Appellee,v.Juan Jose CELIS, Appellant.
No. 71-1890.
United States Court of Appeals,Ninth Circuit.
Dec. 17, 1971.

Mobley M. Milam, San Diego, Cal., for appellant.
Harry D. Steward, U. S. Atty., San Diego, Cal., Stephen G. Nelson, Asst. U. S. Atty. & Acting Chief, Criminal Div., Thomas M. Coffin, Asst. U. S. Atty., San Diego, Cal., for plaintiff and appellee.
Before CHAMBERS, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
The conviction for the transportation and concealing of marijuana is affirmed.


2
We find the evidence (here challenged) as to knowledge was sufficient.


3
The admission of some real evidence (objects) not disclosed previously to the defendant by the government was within the trial court's discretion.  It was not the kind of thing that required research to rebut, if it was to be rebutted.


4
We find no error in the government's argument or in the instructions.